Shippen, Chief Justice.
— We have neither the power; nor the inclination to impair the judgment of the high court of errors and appeals, by asserting a contrary opinion, in point of law; nor by admitting evidence to undermine its authority with the jury. The judgment of January 1791, with all its legal incidents, can only now be affected, by proof of actual payment and satisfaction. As to the principal sum for which the judgment is affirmed (5009?. 5s. If?.), there must be no dispute ; and we can only now consider that part of the defendant’s argument, which insists, that, at least, upon the amount of the judgment, no interest ought to be allowed.
An act of the general assembly has declared, “ that lawful interest shall be allowed to the creditor, for the sum or value he obtained judgment for, from the time the said judgment was obtained, until the time of sale, or until satisfaction be made.” (1 Dall. Laws, 13.) Interest is, therefore, generally speaking, a legal incident of every judgment: but it is contended, that the present case ought to be excepted from the rule, because an immediate payment was not contemplated by the parties themselves ; and because the judgment was made absolute, on the express condition, that it should await the trial of certain foreign attachments.
The agreement on which the judgment was made absolute, is recognised in the decision of the high court of errors and appeals, “ according to its terms.” The genuine meaning of its terms can only be ascertained, by considering what was the real subject in dispute under the attachments. In the attachment that was tried in January 1793, the dispute appeared to be simply, whether the evidence of Moore’s interest in the debt, due from Caldwell to Vance, Caldwell & Vance, amounted to an assignment, legal or equitable. (a) The meaning of the agreement, therefore, must have been, to stay proceedings on the judgment, until that subject was investigated. Now, the subject was completely investigated, on the trial to which I allude; and the jury determined, that the debt did not remain subject to attachments, as a debt still due to Vance, Caldwell & Vance; but had been previously appropriated and assigned to Moore & Johnson. It is true, that the decision of the high court of errors and appeals recognises the agreement generally; and that the agreement, in its own general terms, embraces a trial of all the attachments : but if the first attachment could not prevail, it is improbable, that any subsequent attachment would succeed; and I repeat, that in the *spirit of the agreement, a discussion and decision of the principle was alone contemplated. L
In this view of the case, the only point to exercise the discretion of the jury, will be (not whether any interest shall be allowed upon the judgment, but) from what period the interest shall begin to run. The judgment being made absolute by the agreement, a reasonable time should, perhaps, be allowed for a trial, as contemplated by the terms of the agreement; but when the trial in January 1793, had fixed the right of Moore & Johnson to the debt, as assignees of Vance, Caldwell & Vance ; and when Caldwell himself had acquiesced in the verdict, by paying what he thought due, without demanding an indemnity, the court cannot perceive any legal or equitable ground upon which the right of interest should be longer suspended.
E. Tilghman, Lewis and Dallas, for the plaintiff. Ingersoll and McKean, for the defendants.
Upon the whole, we think, that interest ought not to be allowed, upon the sum fixed by the judgment of January 1791, until the decision in January 1793 ; but that the interest ought to run from that period. Although Caldwell himself asked no indemnity, on the payment which he made, we shall think it proper, in aid of the executors, to direct an indemnity against the attachments to be given, before the amount of the verdict, on this occasion, is paid.
Yerdict for the plaintiff. (a)

 See this case cited, 6 Binn. 355.


 The indemnity was given to the satisfaction of the judges, and the executors paid the amount of the verdict into court. Thus terminated, in 1802, a suit commenced, in fact, twenty years before, in 1782!